Exhibit 10.1
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT (this “Agreement”) dated as of February 24, 2011
(the “Effective Date”) is entered into between Medicis Pharmaceutical
Corporation, a Delaware corporation with offices located at 7720 North Dobson
Road, Scottsdale, Arizona 85256 on behalf of itself and its Affiliates
(collectively, “Medicis”), and Barr Laboratories, Inc. (a wholly owned
subsidiary of Teva Pharmaceuticals USA, Inc. (“Teva USA”)), a Delaware
corporation with offices located at 400 Chestnut Ridge Road, Woodcliff Lake, New
Jersey 07677 on behalf of itself and its Affiliates (collectively, “Teva”).
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below);
     WHEREAS, Teva filed and owns the ANDA (as defined below); and
     WHEREAS, in consideration for Teva’s agreement not to manufacture, use,
sell, offer for sale, import or distribute Generic Product (other than in
accordance with the terms of this Agreement), and Teva’s agreement to stipulate
to the validity of the Patent Rights, Medicis agreed to release Teva From
liability arising from the filing of the ANDA or otherwise related to the
subject matter of the Lawsuit (as defined below), and to grant Teva a license to
manufacture, market and distribute Generic Product, all on the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Medicis and Teva
hereby agree as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever. For
clarity, Teva USA hereby represents as of the Effective Date that Barr
Laboratories, Inc. is an Affiliate of Teva USA.
          1.2 “Entry Date” means, when referring to a Generic 65/115 Product,
the Generic 65/115 Product Entry Date for such Generic 65/115 Product, and when
referring to Generic 55/80/105 Product, the Generic 55/80/105 Product Entry Date
for such Generic 55/80/105 Product.
          1.3 “Generic 65/115 Product Entry Date” means, with respect to a
particular Generic 65/115 Product, the earlier of:

  (a)   February ***, 2018;     (b)   ***; or

 



--------------------------------------------------------------------------------



 



    (c)   ***.

     ***.
     ***.
          1.4 “Lawsuit” means Medicis Pharmaceutical Corporation v. Barr
Laboratories, Inc. and Teva Pharmaceuticals USA. Inc., Civil Action
No. 1:09-cv-03464-JFM, in the United States District Court for the District of
Maryland.
          1.5 “Generic 55/80/105 Product Entry Date” means, with respect to a
particular Generic 55/80/105 Product, the earlier of:

  (a)   February ***, 2019, ***;     (b)   ***;     (c)   ***;     (d)   ***;
and     (e)   ***.

     ***.
     ***.
          1.6 “ANDA” means the Abbreviated New Drug Application #65-485 and any
supplements or amendments thereto.
          1.7 “Calendar Quarter” means the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
          1.8 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
          1.9 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information, customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, the recipient can establish by written documentation: (a) is known
to the recipient as evidenced by its written records before receipt thereof from
the disclosing party, (b) is disclosed to the

2



--------------------------------------------------------------------------------



 



recipient free of confidentiality obligations by a Third Party who has the right
to make such disclosure without obligations or confidentiality, (c) is or
becomes part of the public domain through no fault of the recipient, or (d) the
recipient can reasonably establish is independently developed by persons on
behalf of recipient without the use of the information disclosed by the
disclosing party.
          1.10 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.11 “Generic Product” means, collectively, Generic 65/115 Product and
Generic 55/80/105 Product.
          1.12 “Generic 65/115 Product” means ***.
          1.13 “Generic 55/80/105 Product” means ***.
          1.14 “Patent Rights” means ***.
          1.15 “Pharmaceutical Equivalent” means a product having the same
active ingredient, the same dosage form, the same route of administration and
the same strength or concentration as a given reference listed drug.
          1.16 “Solodyn Products” means any of the 55 mg, 65 mg, 80 mg, 105 mg
or 115 mg strengths of extended release minocycline tablets that are (a) sold
using the proprietary name Solodyn®, (b) sold under NDA 05-0808 (including any
supplements or amendments thereto), and (c) claimed or covered by the Patent
Rights.
          1.17 “Third Party” means any person or entity other than Medicis or
Teva.
     2. RELEASE; PERMANENT INJUNCTION; LICENSE.
          2.1 ***.
          2.2 Prior to Entry Date. Commencing on the Effective Date and
continuing until the occurrence of the applicable Entry Date, Teva shall not,
and shall not directly or indirectly encourage or assist any Third Party, on a
voluntary basis, to develop, make, use, sell, offer for sale, distribute, import
or otherwise commercialize Generic Product in the United States, except as
expressly permitted by the terms of this Agreement.
          2.3 Validity of Patent Rights. Teva hereby admits that the claims of
the Patent Rights are valid and enforceable. Teva hereby admits that the making,
using, offering to sell, selling, importation and/or distribution into the
United States of a Generic Product is covered by one or more claims of United
States Patent Nos. 5,908,838 and 7,790,705 under 35 U.S.C. § 271. The foregoing
admission shall be binding on Teva and admissible against Teva in any dispute or
litigation between the parties regarding the Patent Rights, and Teva will not
challenge any such admission. Teva agrees that from the Effective Date forward,
Teva shall not assist any Third Party in an action to invalidate or render
unenforceable any of the Patent Rights, except to the extent required by court
order or other applicable law. ***.

3



--------------------------------------------------------------------------------



 



          2.4 Consent Judgment for Permanent Injunction. Upon the Effective
Date, Medicis and Teva shall cause to be completed, executed and filed with the
United States District Court for the District of Maryland (the “Court”) a
Consent Judgment and Permanent Injunction in the form attached hereto as
Exhibit B, and Medicis, with Teva’s agreement, shall move for the entry of the
Consent Judgment and Permanent Injunction by such Court.
          2.5 License Grant.
               2.5.1 Commencing on the applicable Entry Date for a Generic
Product, Medicis hereby grants to Teva a non-exclusive license under the Patent
Rights to make, have made (solely as set forth below), use, sell, offer for sale
and import such Generic Product in or for the United States (where “United
States” for purposes of this Agreement shall include its territories and
possessions, including, without limitation, the District of Columbia and the
Commonwealth of Puerto Rico (but excluding direct sales of Generic Product into
the Commonwealth of Puerto Rico)) from and after the applicable Entry Date for
such Generic Product (and before such Entry Date for reasonable commercial
preparation as contemplated by Section 2.5.2). Neither party shall enter into
any agreement in conflict with any provisions of this Agreement. Teva will have
the right to grant sublicenses under the licenses granted in this Section 2.5.1
solely for its suppliers to make Generic Product (and for clarity API therefor)
for sale only to Teva.
               2.5.2 ***.
               2.5.3 In exchange for the license rights granted in this
Section 2.5, Teva agrees that (a) during the term of this Agreement, Teva shall
not make, use, sell, offer for sale, import or distribute a Generic Product in
the United States except for Generic Product in accordance with the terms of
this Agreement, and (b) in the case of an early termination of this Agreement by
Medicis because of a material, uncured breach by Teva, and continuing until the
expiration of the last to expire of any valid and enforceable Patent Rights
covering a Generic Product, Teva shall not make, use, sell, offer for sale,
import or distribute such Generic Product in the United States.
               2.5.4 Teva shall pay to Medicis on a quarterly and
product-by-product basis for any Generic Product sold after the applicable Entry
Date *** of all Gross Profit resulting from sales of such Generic Product made
by Teva and covered by a valid, issued, enforceable and unexpired Patent Right
licensed to Teva under this Agreement ***.
               2.5.5 For the *** period following the expiration of Teva’s
obligations to make royalty payments hereunder, Teva shall permit an independent
auditor selected by Medicis, familiar with the generic pharmaceutical industry
and reasonably acceptable to Teva, to have access, (i) during normal business
hours, (ii) upon no less than *** prior notice (not more often than *** in any
Calendar Year) and (iii) such access not to unreasonably interfere with the
day-to-day operations of Teva, to those books and records maintained by Teva
necessary for Medicis to verify the accuracy of Teva’s calculation of any Net
Sales, and/or Gross Profit; provided that no such independent auditor shall be
retained on a contingency basis. All such information shall be retained on a
confidential basis by such auditor’s firm, and such firm’s use of such
information shall be limited to the aforementioned verification. The fees
charged by

4



--------------------------------------------------------------------------------



 



such auditor shall be paid by Medicis; provided, however, if the audit discloses
that the royalties payable by Teva for the audited period are more than *** of
the royalties actually paid during such period, then Teva shall promptly pay the
reasonable fees and expenses charged by such auditor in addition to any
underpayments. Upon Teva’s request, Medicis shall provide Teva with a copy of
the report or other summary of its findings prepared by such auditor.
               2.5.6 Certain Definitions: For the purposes of this Section 2.5:
                    (i) “Gross Profit” means, with respect to any Generic
Product sold by Teva, Net Sales of such Generic Product less the Costs of Goods
for such Generic Product.
                    (ii) “Net Sales” means ***.
***.
***.
                    (iii) “Cost of Goods” means ***.
          2.6 No Licenses. Except as expressly set forth herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) conferring a right to use in advertising,
publicity, promotion or otherwise any trademark or trade name of Medicis; or
(c) granting by implication, estoppel or otherwise, any licenses or rights under
the Patent Rights or any other patents.
     3. TERM AND TERMINATION.
          3.1 Term. Subject to Section 3.2, this Agreement shall expire on
Generic Product by Generic Product basis on the expiration of the last to expire
of the Patent Rights covering such Generic Product or its use; provided,
however, that if there are no valid, issued patents within the Patent Rights
covering such Generic Product or its use, but there are at such time pending
patent applications within the Patent Rights covering such Generic Product or
its use, then subject to the terms and conditions of this Agreement, the term of
this Agreement shall continue for the pendency of such pending patent
applications.
          3.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within *** after
receipt of express written notice thereof by the non-breaching party.
          3.3 Termination for Challenge. Medicis shall have the right to
immediately terminate this Agreement at any time after the Effective Date in the
event Teva or any of its Affiliates contests or challenges, or supports or
assists any Third Party to contest or challenge, with the patent office or any
court, regulatory agency or other forum, Medicis’ ownership of or rights in, or
the validity, enforceability or scope of, any of the Patent Rights, provided
that Medicis has first provided Teva with *** prior written notice of its intent
to terminate and Teva

5



--------------------------------------------------------------------------------



 



has not ceased contesting or challenging, or ceased supporting or assisting any
Third Party to contest or challenge, Medicis’s ownership of or rights in, or the
validity, enforceability or scope of, any of the Patent Rights within such ***
period. ***.
          3.4 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.1, 2.2, 2.3,
2.6, 3.4, 4, 5.4, 6 and 7 shall survive the expiration or termination of this
Agreement. No other provisions shall survive expiration or termination of this
Agreement.
     4. CONFIDENTIALITY.
          4.1 Confidentiality. For a period of *** following the expiration or
earlier termination of this Agreement, except with respect to any Confidential
Information constituting a trade secret in which case the receiving party’s
obligation continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade secret,
each party shall maintain in confidence all Confidential Information disclosed
by the other party and the terms of this Agreement, and shall not use, grant the
use of or disclose to any Third Party the Confidential Information of the other
party other than as expressly permitted hereby. Each party shall notify the
other promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information or the terms of this Agreement.
          4.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 4.1.
          4.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party or the terms of this Agreement to
the extent such disclosure is reasonably necessary for prosecuting or defending
litigation, complying with a court order or applicable law, governmental
regulations or investigation, provided that if a party is required by law or
regulation to make any such disclosure of the other party’s Confidential
Information it will give reasonable advance notice to the other party of such
disclosure requirement and will use good faith efforts to assist such other
party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed.
          4.4 Publicity. Except as expressly authorized hereunder, neither party
shall make any publicity releases, interviews or other dissemination of
information concerning this Agreement or its terms, or either party’s
performance hereunder, to communication media, financial analysts or others
without the prior written approval of the other party, which approval shall not
be unreasonably withheld, delayed or conditioned. Notwithstanding anything to
the contrary in this Agreement, the parties understand and agree that either
party, may, if so required, disclose some or all of the information included in
this Agreement or other

6



--------------------------------------------------------------------------------



 



Confidential Information of the other party (a) in order to comply with its
obligations under the law, including the United States Securities Act of 1933
and the United States Securities Exchange Act of 1934; (b) in order to comply
with the listing standards or agreements of any national or international
securities exchange or The NASDAQ Stock Market or New York Stock Exchange or
other similar laws of a governmental authority; (c) to respond to an inquiry of
a governmental authority or regulatory authority as required by law; or (d) in a
judicial, administrative or arbitration proceeding. In any such event the party
making such disclosure shall (i) provide the other party with as much advance
notice as reasonably practicable of the required disclosure, (ii) cooperate with
the other party in any attempt to prevent or limit the disclosure, and
(iii) limit any disclosure to the specific purpose at issue. In connection with
any filing of a copy of this Agreement with the Securities and Exchange
Commission, the filing party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other party informed
as the planned filing (including, but not limited to providing the other party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other party regarding such confidential treatment.
The parties agree that the press release(s) set forth on Schedule B will be
issued as of the Effective Date.
     5. REPRESENTATIONS AND WARRANTIES.
          5.1 Representations.
               5.1.1 Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
          5.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 5.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          5.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 6 (INDEMNIFICATION), OR A BREACH BY TEVA OF
SECTIONS 2.2 OR 2.3, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR
LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
FOUNDED IN TORT OR CONTRACT.
          5.4 Equitable Relief. Teva acknowledges and agrees that the
obligations and undertakings of Teva pursuant to Sections 2.2 and 2.3 of this
Agreement are reasonable and

7



--------------------------------------------------------------------------------



 



necessary to protect the legitimate interests of Medicis, that Medicis would not
have entered into this Agreement in the absence of such provisions, and that
Teva’s breach or threatened breach or failure to comply with such Sections 2.2
and 2.3 shall cause Medicis significant and irreparable harm, the amount of
which shall be extremely difficult to estimate and ascertain, and for which
money damages shall not be adequate. Teva further acknowledges and agrees that
Medicis shall have the right to apply to any court of competent jurisdiction for
an injunction order restraining any breach or threatened breach of Sections 2.2
or 2.3 of this Agreement and specifically enforcing the terms and provisions of
such Sections of this Agreement, without the necessity of posting any bond or
security or giving Teva an opportunity to cure, in addition to seeking any other
remedy available to Medicis in law or equity. Teva agrees that it shall not
challenge any of the foregoing acknowledgements and agreements concerning
injunctive relief in any proceeding brought by Medicis.
     6.  INDEMNIFICATION.
          6.1 ***.
          6.2 ***.
          6.3 Obligations. A party which intends to claim indemnification under
this Section 6 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 6. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
     7. GENERAL PROVISIONS.
          7.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

     
If to Medicis:
  Medicis Pharmaceutical Corporation
 
  7720 North Dobson Road
 
  Scottsdale, Arizona 85256

8



--------------------------------------------------------------------------------



 



     
 
  Attn: Chief Executive Officer
 
  Facsimile: 480-291-5175
 
   
with a copy to:
  Medicis Pharmaceutical Corporation
 
  7720 North Dobson Road
 
  Scottsdale, Arizona 85256
 
  Attn: General Counsel
 
  Facsimile: 480-291-8508
 
   
If to Teva:
  Teva Pharmaceuticals USA, Inc.
 
  1090 Horsham Road.
 
  North Wales, PA 19454
 
  Attn: President & CEO
 
  Facsimile: (215) 591-8803
 
   
With a copy to:
  Teva Pharmaceuticals USA, Inc.
 
  1090 Horsham Road.
 
  North Wales, PA 19454
 
  Attn: General Counsel
 
  Facsimile: (215) 293-6499

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 7.1.
          7.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Teva and
Medicis and their respective permitted successors and assigns. For the avoidance
of doubt, this Agreement shall not supersede, replace or terminate that certain
Amended and Restated Settlement Agreement entered into between the parties and
dated November 13, 2009.
          7.3 Waiver. None of the provisions of this Agreement shall be
considered waived by any party hereto unless such waiver is agreed to, in
writing, by authorized agents of such party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.
          7.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          7.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either

9



--------------------------------------------------------------------------------



 



party may assign this Agreement without such consent (i) to any Affiliate; and
(ii) in the case of a merger, consolidation, change in control or sale of all or
substantially all of the assets related to this Agreement. No assignment shall
be valid unless the permitted assignee(s) assumes all obligations of its
assignor under this Agreement. No assignment shall relieve any party of
responsibility for the performance of its obligations hereunder. Any purported
assignment in violation of this Section 7.5 shall be void.
          7.6 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws. The federal and state courts in the State of Maryland
shall have jurisdiction over the parties hereto in all matters arising hereunder
and the parties hereto agree that the venue with respect to such matters will be
a state or federal court in the State of Maryland.
          7.7 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          7.8 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          7.9 Attorneys’ Fees. The prevailing party shall be entitled to
attorneys’ fees and its litigation or related expenses in any suit or proceeding
with respect to the interpretation or enforcement of this Agreement.
          7.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to
be executed by their duly-authorized representatives effective as of the
Effective Date.

                      TEVA PHARMACEUTICALS USA, INC.       MEDICIS
PHARMACEUTICAL CORPORATION    
 
                   
By:
  /s/ David M. Stark       By:   /s/ Richard D. Peterson    
 
                   

  Name: David M. Stark         Name:  Richard D. Peterson    

  Title: VP & GC           Title: EVP & CFO    
 
                   
By:
  /s/ David M. Marshall
 
               
 
  Name: David M. Marshall                     Title: VP, New Products Portfolio
Strategy        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights
Issued Patents (all U.S.)
     ***
Pending Applications (all U.S.)
     ***

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Consent Judgment for Permanent Injunction
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

             
MEDICIS PHARMACEUTICAL CORP,
    )      
 
    )      
Plaintiff,
    )      
 
    )      
v.
    )      
 
    )     C.A. No. 1:09-cv-03464-JFM
BARR LABORATORIES, INC. and
    )      
TEVA PHARMACEUTICALS USA,
    )      
INC.,
    )      
 
    )      
Defendants.
    )      
 
    )      
 
    )      
 
    )      

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT AND
PERMANENT INJUNCTION AS TO BARR LABORATORIES, INC. AND
TEVA PHARMACEUTICALS USA, INC.
     Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendants
Barr Laboratories, Inc. and Teva Pharmaceuticals USA, Inc. (collectively
“Defendants”) having met, conferred, and agreed to resolve their dispute upon
execution of a separate Settlement Agreement (“Settlement Agreement”), Medicis
respectfully moves for entry of the executed Consent Judgment and Permanent
Injunction submitted herewith. Defendants do not oppose this motion.

C-1



--------------------------------------------------------------------------------



 



         
 
       
 
      Herbert Better (#00320)
 
      hbetter@zuckerman.com
 
      ZUCKERMAN SPAEDER LLP
 
      100 East Pratt Street
 
      Suite 2440
 
      Baltimore, MD 21202-1031
 
      Telephone: (410) 332-0444
 
      Facsimile: (410) 659-0436
 
       
 
      Matthew D. Powers (pro hac vice)
 
      matthew.powers@weil.com
 
      WEIL, GOTSHAL & MANGES LLP
 
      201 Redwood Shores Parkway
 
      Redwood Shores, CA 94065
 
      Telephone: (650) 802-3000
 
      Facsimile: (650) 802-3100
 
       
 
      Elizabeth Stotland Weiswasser (pro hac vice)
 
      elizabeth.weiswasser@weil.com
 
      Jennifer H. Wu (pro hac vice)
 
      jennifer.wu@weil.com
 
      WEIL, GOTSHAL & MANGES LLP
 
      767 Fifth Avenue
 
      New York, NY 10153
 
      Telephone: (212) 310-8000
 
      Facsimile: (212) 310-8007
 
       
 
      Attorneys for Plaintiff
 
      Medicis Pharmaceutical Corporation
Dated:
     

C-2



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

             
MEDICIS PHARMACEUTICAL
    )      
CORPORATION,
    )      
 
    )      
Plaintiff,
    )      
 
    )      
v.
    )     C.A. No. 1:09-cv-03464-JFM
 
    )      
BARR LABORATORIES, INC. and
    )      
TEVA PHARMACEUTICALS USA,
    )      
INC.,
    )      
 
    )      
Defendants.
    )      
 
    )      
 
    )      
 
    )      

CONSENT JUDGMENT AND PERMANENT INJUNCTION AS TO
BARR LABORATORIES, INC. AND TEVA PHARMACEUTICALS USA, INC.
          This matter is before the Court on the unopposed motion of Plaintiff
Medicis Pharmaceutical Corporation (“Medicis”) and Defendants Barr Laboratories,
Inc. (“Barr”) and Teva Pharmaceuticals USA, Inc. (“Teva”), collectively
(“Defendants”).
          WHEREAS, this Consent Judgment and Permanent Injunction as to
Defendants concerns only Medicis’s claims against Defendants in this civil
action no. 1:09-cv-03464-JFM (referred to herein as the “Litigation”).
          WHEREAS, Medicis requests that this Consent Judgment and Permanent
Injunction as to Defendants be entered in the above-captioned case, and
Defendants do not oppose Medicis’s request.
          WHEREAS, Medicis owns United States Patent Nos. 5,908,838 (“the ’838
patent”) and 7,790,705 (“the ’705 patent”).

 



--------------------------------------------------------------------------------



 



          WHEREAS, Defendants submitted Abbreviated New Drug Application
No. 65-485 (“Barr’s ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain
approval to commercially manufacture and sell generic minocycline HCl extended
release tablets for the treatment of acne.
          WHEREAS, in the Litigation, Medicis alleged that Defendants infringed
one or more of claims 3, 4, 12, , 13, 19, 21, 23, 25, and 27-34 of the ’838
patent and one or more claims of the ’705 patent of the ’838 patent under 35
U.S.C. § 271(c)(2) by virtue of Defendants’ submission of Barr’s ANDA to the
FDA.
          WHEREAS, in this Litigation, Medicis alleged that it would be
irreparably harmed if Defendants are not enjoined from infringing or actively
inducing or contributing to infringement of one or more of claims 3, 4, 12, 13,
19, 21, 23, 25, and 27-34 of the ’838 patent and one or more claims of the ’705
patent.
          WHEREAS, in this Litigation, Medicis requested that this Court enter a
permanent injunction enjoining Defendants from infringing the ’838 and ’705
patents.
          WHEREAS, Medicis and Defendants have reached an agreement to finally
settle the Litigation as set forth in this Consent Judgment and Permanent
Injunction as to Barr and Teva and a separate Settlement Agreement (“Settlement
Agreement”) which is contemporaneously and separately being executed.
          WHEREAS, final settlement of the Litigation will help Medicis and
Defendants avoid the substantial uncertainty and risks involved with prolonged
litigation.

C-4



--------------------------------------------------------------------------------



 



          WHEREAS, final settlement of this Litigation will permit Medicis and
Defendants to save litigation costs, as well as adhere to the judicially
recognized mandate that encourages the settlement of litigation whenever
possible.
          WHEREAS, final settlement of the Litigation serves the public interest
by saving judicial resources and avoiding the risks to each of Medicis and
Defendants associated with infringement.
          WHEREAS, Medicis and Defendants each consent to personal jurisdiction
in Maryland for purposes of enforcing the Settlement Agreement.
          IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:
          1. The Court has jurisdiction over Medicis and Defendants and the
subject matter of this Litigation.
          2. Defendants acknowledge Medicis’s ownership and standing to sue for
infringement of United States Patent Nos. 5,908,838 (“the ’838 patent”) and
7,790,705 (“the ’705 patent”).
          3. Defendants acknowledge that the ’838 and ’705 patents are valid and
enforceable, as described more fully in the Settlement Agreement.
          4. Defendants and its affiliates are permanently enjoined as of date
hereof from infringing the ’838 or ’705 patents by the manufacture, use, offer
to sell, sale, importation, or distribution of any current products, or future
products having the same strength and dosage form of the current Solodyn®
products, that are the subject of Barr’s ANDA that is not pursuant to a license
granted by Medicis, and from inducing others to infringe the ’838 and ’705
patents by inducing others to manufacture, use, offer to sell, sale, import, or
distribute any current products, or future products having the same strength and
dosage form of the current Solodyn®

C-5



--------------------------------------------------------------------------------



 



products, that are the subject of Barr’s ANDA that is not pursuant to a license
granted by Medicis.
          5. All claims and counterclaims in this Litigation are hereby
dismissed without prejudice.
          6. The parties are hereby ordered to comply with the terms of the
Settlement Agreement.
          7. Each party shall bear its own costs and attorneys’ fees.
          8. This Court shall retain jurisdiction over Defendants and Medicis
for the purpose of enforcing the terms of this Consent Judgment and Permanent
Injunction and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.
IT IS SO ORDERED, DECREED AND ADJUDGED this _____ day of _______, 2011

                  by:           The Honorable J. Frederick Motz        United
States District Judge   

C-6



--------------------------------------------------------------------------------



 



         

     
Agreed to:
   
 
   
 
   
Herbert Better (#00320)
  [TEVA COUNSEL]
hbetter@zuckerman.com
   
ZUCKERMAN SPAEDER LLP
   
100 East Pratt Street
  Attorneys for Defendants Barr Laboratories,
Suite 2440
  Inc. and Teva Pharmaceuticals USA, Inc.
Baltimore, MD 21202-1031
   
Telephone: (410) 332-0444
   
Facsimile: (410) 659-0436
   
 
   
Matthew D. Powers (pro hac vice)
   
matthew.powers@weil.com
   
WEIL, GOTSHAL & MANGES LLP
   
201 Redwood Shores Parkway
   
Redwood Shores, CA 94065
   
Telephone: (650) 802-3000
   
Facsimile: (650) 802-3100
   
 
   
Elizabeth Stotland Weiswasser (pro hac vice)
   
elizabeth.weiswasser@weil.com
   
Jennifer H. Wu (pro hac vice)
   
jennifer.wu@weil.com
   
WEIL, GOTSHAL & MANGES LLP
   
767 Fifth Avenue
   
New York, NY 10153
   
Telephone: (212) 310-8000
   
Facsimile: (212) 310-8007
   
 
   
Attorneys for Plaintiff
   
Medicis Pharmaceutical Corporation
   

C-7



--------------------------------------------------------------------------------



 



SCHEDULE B
Press Release(s)
[Medicis/Teva] today announced they have agreed to terminate all legal disputes
between them relating to SOLODYN® (minocycline HCl, USP) Extended Release
Tablets. Pursuant to an agreement entered into between the parties, Teva has
confirmed that Medicis’ patents relating to SOLODYN® are valid and enforceable,
and cover Teva’s activities relating to its generic product under Abbreviated
New Drug Application (ANDA) #65-485. Under the terms of the Agreement, Teva has
the option to market its generic versions of SOLODYN® Extended Release Tablets
in 65mg and 115mg strengths under the SOLODYN® intellectual property rights
belonging to Medicis in February 2018, or earlier under certain conditions, and
generic versions of SOLODYN® in 55mg, 80mg and 105mg strengths under the
SOLODYN® intellectual property rights belonging to Medicis in February 2019, or
earlier under certain conditions. Additional terms were not disclosed.

 